Citation Nr: 0511879	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  99-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastrointestinal 
disabilities secondary to service-connected bipolar 
disorder/medications taken for that psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from July 1957 to 
August 1961, and from August 1963 to May 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that, in pertinent 
part, denied service connection for gastrointestinal 
disabilities (including irritable bowel syndrome, colon 
polyps, and duodenitis) as secondary to service-connected 
bipolar disorder, or to the medications taken for that 
psychiatric disorder.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in June 2003.  A transcript of that 
testimony has been associated with the file.

The Board notes, in reviewing the file, that in April 2004 
appellant submitted a new claim for increased rating for 
service-connected bipolar disorder (a previous request for 
increased rating was denied by the Board in December 2003).  
That issue is not before the Board and is referred to RO for 
original adjudication.  

The Board remanded the instant claim to RO in December 2003.  
As noted below, the instructions of that remand were not 
fully complied with.  The case is therefore remanded once 
again for compliance with the original remand instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant if 
further action is required on his part.


REMAND

In December 2003, the issue was remanded to RO for a new VA 
medical examination.  The examiner was instructed to review 
the entire C-file.  The examiner was asked to provide an 
opinion as to whether it is at least as likely as not that 
(a) appellant has any currently manifested gastrointestinal 
disabilities causally or etiologically related to the 
service-connected bipolar disorder or medications taken for 
that disability; and (b) that the service-connected bipolar 
disorder or medications taken for that psychiatric disability 
aggravate (as opposed to acutely exacerbate) any currently 
manifested gastrointestinal disabilities.  

The remand explained that "aggravate" refers to a post-
service aggravation of a nonservice-connected condition by a 
service-connected condition, to wit: an increase in severity 
of a nonservice-connected disability (any additional 
impairment in earning capacity) attributable to and caused by 
an already service-connected condition.  See Allen v. Brown, 
7 Vet. App. 439 (1995).   Thus, "aggravate" is a more 
narrow and precise term than "exacerbate," an ambiguous 
term that occurs in appellant's medical treatment records.  
The remand was intended in part to resolve that ambiguity by 
obtaining a medical opinion as to whether actual aggravation 
was occurring.  

Appellant underwent a new VA medical examination in June 
2004, but it appears that the instructions of the Board's 
remand were not followed in two particulars.  First, while it 
is indicated that the claims file was to be provided, there 
is no indication that the examiner actually reviewed the C-
file.  Second, the examiner did not address the second 
question (i.e., whether appellant's service-connected 
psychiatric disability, or his psychiatric medications, 
aggravates his nonservice-connected gastrointestinal 
disabilities).  In view of the medical opinions on file, 
comment on this matter is crucial to an informed resolution 
of the appeal.  The veteran's representative has noted this 
deficiency, suggesting that the opinion is not adequate under 
the facts presented.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board accordingly 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  In accordance with the instructions 
of the December 2003 remand, RO must 
afford appellant a VA medical 
examination in regard to his claimed 
gastrointestinal disorders.  The 
examiner must review the entire claims 
file and note that he has done so.  The 
examiner should note what specific 
psychiatric medications, if any, 
appellant currently takes.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that appellant's service-
connected bipolar disorder, or the 
psychiatric medications taken for that 
bipolar disorder, cause or aggravate 
appellant's gastrointestinal disorders.  
If the examiner cannot provide an 
opinion without resorting to 
speculation, he should so state.  In 
any event, comment should be made as to 
the medical opinions of possible 
aggravation on file.

If the examiner opines that appellant's 
service-connected bipolar disorder or 
its medications, if any, are 
aggravating the nonservice-connected 
gastrointestinal disorders, he should 
indicate the degree of additional 
disability attributable to the 
aggravation (i.e., over and above the 
degree of disability otherwise 
attributable to the disorder).  If the 
examiner cannot provide an opinion 
without resorting to speculation, he 
should so state.

2.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



